NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Fede1'aICircuit
CRESENCIO FONTILLA,
Petitioner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Respon.dent.
2012-3013
Petition for review of the Merit Systems Protection
Board in case no. SF0831110050-I-1.
ON MOTION
ORDER
Cresencio Fonti11a moves for leave to proceed in forma
pauperis
Upon consideration thereof,
IT IS ORDERE1) THA'r:
The motion is granted

FONTILLA V. OPM
2
FOR THE COURT
UCT 27 2911 /S/ Jan H0rba1y
Date J an Horba1y
cc: Cresencio Fonti1la
C1erk
Jeanne E. Davidson, Esq. - F"_ED
U.S. COURT 0F APPEALS FOR
321 ms FEoERAL c1ncurr
' UCT 272011
.|AN HORBALY
C|£R_K
§